


EXHIBIT 10.1

MINERAL PROPERTY ACQUISITION AGREEMENT

(Reference: 140 claims)

THIS AGREEMENT is dated for reference January 25, 2012.

BETWEEN:

TORON INC., a company having an address at 1000 de La Gauchetiere Street West,
24th Floor, Montreal, QC, H3B 4W5, Canada, herein represented by Michael
Whitehead duly authorized as he so declares;

(the “Purchaser” or the “Company”);

AND:

9248-7792 QUEBEC INC., a company having an address at 970 Gilles Lupien,
Trois-Rivieres, QC, G9C 0B9, Canada;

(“9248-7792 Quebec”);

AND:

GLENN GRIESBACH, a businessman having an address at Perumahan Taman Permata
Millenium, Jalan Permata Bunda, Sektor 1, Blok C2/18, Lippo Karawaci, Banten
Provence, Indonesia, 15811.

(“GG”);

(9248-7792 Quebec and GG are also collectively referred to as the

“Vendor”).

WHEREAS:

The Vendor is the registered beneficial owner of an undivided one hundred
percent (100%) interest in and to those certain mineral interests which are more
particularly described in Schedule “A” and shown in Schedule “B” attached hereto
(the “Property”).

     The Vendor wishes to sell to the Purchaser a one hundred percent (100%)
interest in and to the Property and any deposits of minerals on the Property,
and the Purchaser wishes to acquire the same on the terms and subject to the
conditions as are more particularly set forth herein.

--------------------------------------------------------------------------------

 


2

THEREFORE in consideration of the mutual covenants and agreements in this
Agreement, the parties agree as follows:

1.      DEFINITIONS AND INTERPRETATION 1.1      For the purposes of this
Agreement:   (a)      "Affiliate" means any person, partnership, joint venture,
corporation or other form of enterprise which directly or indirectly controls,
is controlled by, or is under common control with, a party to this Agreement.
For purposes of the preceding sentence, "control" means possession, directly or
indirectly, of the power to direct or cause direction of management and policies
through ownership of voting securities, contract, voting trust or otherwise;  
(b)      "Ore" shall mean any minerals of commercial economic value mined from
the Property;   (c)      "Payment" means the payments contemplated in paragraph
3.2;   (d)      "Product" shall mean Ore mined from the Property and any
concentrates or other materials or products derived therefrom, but if any such
Ore, concentrates or other materials or products are further treated as part of
the mining operation in respect of the Property, such Ore, concentrates or other
materials or products shall not be considered to be "Product" until after they
have been so treated.   (e)      "Property" means mineral claims in Quebec, more
particularly described in Schedule “A” and Schedule “B” of this Agreement;  
(f)      "Property Rights" means all licences, permits, easements,
rights-of-way, certificates and other approvals obtained by either of the
parties, either before or after the date of this Agreement, and necessary for
the development of the Property or for the purpose of placing the Property into
production or of continuing production on the Property; and   (g)      "Shares"
means fully paid and non-assessable common shares in the share capital of the
Purchaser, issued pursuant to exemptions from registration and prospectus
requirements contained in the United States Securities Act of 1933 and the rules
and regulations promulgated thereunder, which Shares shall contain such
restrictive legends regarding applicable hold periods as required by such
securities laws.

1.2 For the purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

(a)      "this Agreement" means this mining acquisition agreement and all
Schedules attached hereto;

--------------------------------------------------------------------------------

 


3

(b)      any reference in this Agreement to a designated "Section", "Schedule",
"paragraph" or other subdivision refers to the designated section, schedule,
paragraph or other subdivision of this Agreement; (c)      the words "herein"
and "hereunder" and other words of similar import refer to this Agreement as a
whole and not to any particular Section or other subdivision of this Agreement;
(d)      any reference to a statute includes and, unless otherwise specified
herein, is a reference to such statute and to the regulations made pursuant
thereto, with all amendments made thereto and in force from time to time, and to
any statute or regulations that may be passed which has the effect of
supplementing or superseding such statute or such regulation; (e)      any
reference to "party" or "parties" means the Vendor, the Purchaser, 9248-7792
Quebec, GG or all, as the context requires; (f)      the headings in this
Agreement are for convenience of reference only and do not affect the
interpretation of this Agreement; and (g)      all references to currency refer
to United States dollars.

1.3 The following are the Appendices to this Agreement, and are incorporated
into this Agreement by reference:     Schedule “A”: Property-Legal (Claims
Identity Numbers) Description   Schedule “B”: Property (Claims) Location Map

 

2.      REPRESENTATIONS AND WARRANTIES OF THE VENDOR AND THE PURCHASER 2.1     
The Vendor represents and warrants to the Purchaser that:   (a)      the Vendor
is the beneficial owner of it’s interest in the Property and the Vendor has the
full right, power, capacity and authority to enter into, execute and deliver
this Agreement;   (b)      the Property is free and clear of, and from, all
liens, charges and encumbrances with all assessment work therein having been, or
to be, duly completed until the last set of claims are acquired by the
Purchaser;   (c)      the Vendor holds all permits, licences, consents and
authorities issued by any government or governmental authority which are
necessary in connection with the ownership and operation of its business and the
ownership of the Property;

--------------------------------------------------------------------------------

 


4

(d)      the Property has been properly staked, located and recorded pursuant to
the applicable laws and regulations of the Province of Quebec and all mining
claims comprising the Property are in good standing; (e)      to the best of the
Vendor's knowledge, there are no outstanding orders or directions relating to
environmental matters requiring any work, repairs, construction or capital
expenditures with respect to the Property and the conduct of the operations
related thereto, and the Vendor has not received any notice of the same and is
not aware of any basis on which any such orders or direction could be made; (f) 
    there is no adverse claim or challenge against or to the ownership of or
title to any part of the Property and, to the best of the Vendor’s knowledge
there is no basis for such adverse claim or challenge which may affect the
Property; and (g)      the consummation of the transactions contemplated by this
Agreement does not and will not conflict with, constitute a default under,
result in a breach of, entitle any person or company to a right of termination
under, or result in the creation or imposition of any lien, encumbrance or
restriction of any nature whatsoever upon or against the Property or assets of
the Vendor, under its constating documents, any contract, agreement, indenture
or other instrument to which the Vendor is a party or by which it is bound, any
law, judgment, order, writ, injunction or decree of any court, administrative
agency or other tribunal or any regulation of any governmental authority.

2.2 The representations and warranties contained in paragraph 2.1 are provided
for the exclusive benefit of the Purchaser, and a breach of any one or more
representations or warranties may be waived by the Purchaser in whole or in part
at any time without prejudice to its rights in respect of any other breach of
the same or any other representation or warranty, and the representations and
warranties contained in paragraph 2.1 will survive the execution and delivery of
this Agreement.

2.3      The Purchaser represents and warrants to the Vendor that:   (a)     
the Purchaser is a valid and subsisting corporation duly incorporated and in
good standing under the laws of the State of Nevada;   (b)      the Purchaser
has the full right, power, capacity and authority to enter into, execute and
deliver this Agreement and to be bound by its terms;   (c)      the consummation
of this Agreement will not conflict with nor result in any breach of its
constating documents or any covenants or agreements contained in or constitute a
default under any agreement or other instrument whatever to which the Purchaser
is a party or by which the Purchaser is bound or to which the Purchaser may be
subject;   (d)      no proceedings are pending for, and the Purchaser is unaware
of any basis for, the institution of any proceedings leading to the placing of
the Purchaser in bankruptcy or subject to any other laws governing the affairs
of insolvent parties; and

 
 

--------------------------------------------------------------------------------

 


5

                                                                                                                                                                  

         

(e)      the Purchaser has completed such due diligence on the Property as they
have deemed necessary.

2.4 The representations and warranties contained in paragraph 2.3 are provided
for the exclusive benefit of the Vendor, and a breach of any one or more
representations or warranties may be waived by the Vendor in whole or in part at
any time without prejudice to its rights in respect of any other breach of the
same or any other representation or warranty, and the representations and
warranties contained in paragraph 2.3 will survive the execution and delivery of
this Agreement.

2.5 The Vendor and the Purchaser acknowledge that the Vendor will maintain
control of the Property, subject to this Agreement, and subject to all
appropriate local and national governmental approvals and environmental
considerations save and except for any costs related to the renewals of the
claims purchased.

3.                   

PURCHASE


3.1      The Vendor hereby sells to the Purchaser a one hundred percent (100%)

undivided interest in and to the Property and all minerals on the Property, free
and clear of all claims, taxes, liens or encumbrances, on the terms and
conditions set out herein.

3.2 The consideration payable by the Purchaser to the Vendor pursuant to this
Agreement shall consist of the issuance of 5,000,000 (five million) common
shares of the Purchaser and payment of $20,000.00 (twenty thousand dollars). The
consideration shall be provided as follows:

3.2.1 $20,000 paid and received pro rata to GG and 9248-7792 Quebec on or before
April 16, 2012.

3.2.2 5,000,000 (five million) shares delivered and received pro rata to GG and
9248-7792 Quebec on or before April 16, 2012.

3.2.3 The Vendor will transfer the 140 claims identified in Schedule A, 5 days
after receiving the payment 3.2.1 and 3.2.2 of this contract. Transfer costs of
claims, shall be paid by the buyer

3.3 The Purchaser agrees that it will be responsible for all costs and
administrative actions required to renew any of the claims identified in
Schedule A.

3.4 If the Purchaser verifies that he has initiated and completed his due
diligence on the Property and is satisfied that there are presently no material
defect in the Vendor’s title to the Property. If the Purchaser identifies
subsequently any material defects he shall give the Vendor notice of such
defect. If the defect has not been cured within 60 days of receipt of such
notice, the Purchaser shall be entitled to take such curative action as is
reasonably necessary, and shall be entitled to deduct the costs and expenses
incurred in taking such action from Payments then otherwise due or accruing due
to the Vendor. If there are no such Payments, the Purchaser shall be entitled to
a refund in the amount of said costs and expenses.

--------------------------------------------------------------------------------

 


6

4.      PROPERTY TO BE HELD IN TRUST

4.1      The parties acknowledge that the Purchaser, being a Nevada corporation
cannot, under Quebec laws, hold registered title to the Claims directly. The
Purchaser has incorporated a new Canadian Federally registered company (the
“Subsidiary”), a wholly owned Subsidiary of the Purchaser, which was solely
formed to hold registered ownership of the properties in trust for the Purchaser
if legally allowed under the laws of Quebec and on the terms and conditions set
forth therein.



5.      PROPERTY EXPLORATION AND MAINTENANCE

5.1      The Purchaser shall be the operator in connection with the Property.

6.      RIGHT OF ENTRY

6.1      The Purchaser and its employees, agents, directors, officers and
independent contractors will have the exclusive right in respect of the Property
to:

(a)      enter the Property without disturbance; (b)      do such prospecting,
exploration, development and/or other mining work on and under the Property to
carry out exploration expenditures as the Purchaser may determine necessary or
desirable; (c)      bring and erect upon the Property such buildings, plant,
machinery and equipment as the Purchaser may deem necessary or desirable in its
sole discretion; and (d)      remove from the Property all metals and minerals
derived from its operations on the Property as may be deemed necessary by the
Purchaser for testing.



7.      RECORDING OF AGREEMENT

7.1      The Vendor and the Purchaser will execute and deliver such additional
documentation as legal counsel for the Vendor and the Purchaser determine is
necessary in order to duly register and record in the appropriate registration
and recording offices notice that the Vendor’s interest in and to the Property
is subject to and bound by the terms of this Agreement at the cost of the
Purchaser.

 

8.      CONDITIONS PRECEDENT
8.1      The obligation of the Purchaser to consummate the transactions
contemplated under this Agreement is subject to the Purchaser being satisfied
with the title to the Property held by the Vendor which is for the Purchaser’s
sole benefit and may be waived in writing by the Purchaser.



--------------------------------------------------------------------------------

 


7

9.      JOINT OBLIGATIONS
9.1      Unless this Agreement is terminated in accordance with paragraph 13.1,
the

Purchaser, 9248-7792 Quebec and GG covenant and agree with each other that they
will cooperate in good faith to:

(a)      The Purchaser will maintain the Property in good standing by doing and
filing all assessment work or making payments in lieu thereof and by performing
all other acts which may be necessary in order to keep the Property in good
standing and free and clear of all liens and other charges arising from or out
of the Purchaser's activities on the Property until the Property is fully
purchased by the Purchaser; (b)      The Purchaser will do all work on the
Property in accordance with sound mining, exploration and engineering practices
and in compliance with all applicable laws, bylaws, regulations, orders, and
lawful requirements of any governmental or regulatory authority and comply with
all laws governing the possession of the Property, including, without
limitation, those governing safety, pollution and environmental matters; and,
(c)      maintain true and correct books, accounts and records of operations
thereunder, such records to be open at all reasonable times upon reasonable
notice for inspection by the other party or its duly authorized representative.



10.      TRANSFER OF THE PROPERTY
10.1      Within five (5) days following the final payment of this Agreement,
the Vendor

will provide to a lawyer at Laurin Duhaime Avocat, in trust, the signed claims
transfer in favour of Toron Inc; the 140 claims listed in Schedule A. This
transfer will be registered with the MRNF (Ministere des Ressources Naturelle et
Faune – Quebec) within five (5) days following the receipt of the final payment
by the Vendor. The transfer cost will be borne by the Purchaser and must be
provided to the Vendor so that the Vendor may register the Claims transfer with
the MRNF.

10.2 The Purchaser will act operate as administrator of the Property and will
have the exclusive right to conduct operations on the claims between the date of
signature of the Agreement and the date of receipt by the Vendors of the final
payment.

11.     

FORCE MAJEURE



11.1      If either party is at any time during the Payment Period is prevented
or delayed in complying with any of the provisions of this Agreement (the
"Affected Party") by reason of strikes, lockouts, land claims and blockages, NGO
activities, forest or highway closures, earthquakes, subsidence, general
collapse or landslides, interference or the inability to secure on reasonable
terms any private or public permits or authorizations, labour, power or fuel
shortages, fires, wars, acts of God, civil disturbances, governmental
regulations restricting normal operations, shipping delays or any other reason
or reasons beyond the reasonable control of the Affected Party whether or not
foreseeable (provided that lack of sufficient funds to carry out exploration on
the Property will be deemed not to be beyond the reasonable control of the

--------------------------------------------------------------------------------

 


8

Affected Party), then the time limited for the performance by the Affected Party
of its obligations hereunder will be extended by a period of time equal in
length to the period of each such prevention or delay. Nothing in this paragraph
11.1 or this Agreement will relieve either Party from its obligation to maintain
the claims comprising the Property in good standing and to comply with all
applicable laws and regulations including, without limitation, those governing
safety, pollution and environmental matters.

11.2 The Affected Party will promptly give notice to the other party of each
event of force majeure under paragraph 11.1 within 7 days of such event
commencing and upon cessation of such event will furnish the other party with
written notice to that effect together with particulars of the number of days by
which the time for performing the obligations of the Affected Party under this
Agreement has been extended by virtue of such event of force majeure and all
preceding events of force majeure.

12.      CONFIDENTIAL INFORMATION

12.1      The terms of this Agreement and all information obtained in connection
with the performance of this Agreement will be the exclusive property of the
parties hereto and except as provided in paragraph 12.2, will not be disclosed
to any third party or the public without the prior written consent of the other
party, which consent will not be unreasonably withheld.


12.2      The consent required by paragraph 12.1 will not apply to a disclosure:
  (a)      to an Affiliate, consultant, contractor or subcontractor that has a
bona fide need to be informed;   (b)      to any third party to whom the
disclosing party contemplates a transfer of all or any part of its interest in
this Agreement;   (c)      to a governmental agency or to the public which such
party believes in good faith is required by pertinent laws or regulation or the
rules of any applicable stock exchange;   (d)      to an investment dealer,
broker, bank or similar financial institution, in confidence if required as part
of a due diligence investigation by such financial institution in connection
with a financing required by such party or its shareholders or affiliates to
meet, in part, its obligations under this Agreement; or   (e)      in a
prospectus or other offering document pursuant to which such party proposes to
raise financing to meet, in part, its obligations under this Agreement.



13.      DEFAULT AND TERMINATION

13.1      Subject to section 11, if at any time during the Payment Period, a
party is in default of any requirement of this Agreement or is in breach of any
provision contained in this Agreement, the party affected by the default (the
"Non-Defaulting Party") may terminate this Agreement by giving written notice of
termination to the other party but only if:

--------------------------------------------------------------------------------

 


9

(a)      it will have given to the other party written notice of the particular
failure, default, or breach on the part of the other party; and (b)      the
other party has not, within 30 days following delivery of such written notice of
default, cured such default or commenced to cure such default, it being agreed
by each party that should it so commence to cure any default it will prosecute
such cure to completion without undue delay.

13.2 Notwithstanding any termination of this Agreement, the Purchaser will
remain liable for those obligations specified in Sections 10, 12 and 14 and the
Vendor will remain liable for its obligations under Sections 12 and 14.

14.      INDEPENDENT ACTIVITIES

14.1      Except as expressly provided herein, each party shall have the free
and unrestricted right to independently engage in and receive the full benefit
of any and all business endeavours of any sort whatsoever, whether or not
competitive with the endeavours contemplated herein without consulting the other
or inviting or allowing the other to participate therein. No party shall be
under any fiduciary or other duty to the other which will prevent it from
engaging in or enjoying the benefits of competing endeavours within the general
scope of the endeavours contemplated herein. The legal doctrines of "corporate
opportunity" sometimes applied to persons engaged in a joint venture or having
fiduciary status shall not apply in the case of any party. In particular,
without limiting the foregoing, no party shall have any obligation to any other
party as to:

(a)      any opportunity to acquire, explore and develop any mining property,
interest or right presently owned by it or offered to it outside of the Property
at any time; and (b)      the erection of any mining plant, mill, smelter or
refinery, whether or not such mining plant, mill, smelter or refinery treats
ores or concentrates from the Property.



15.      INDEMNITY

15.1      9248-7792 Quebec and GG jointly covenant and agree with the Purchaser
(which covenant and agreement will survive the execution, delivery and
termination of this Agreement) to indemnify and save harmless the Purchaser
against all liabilities, claims, demands, actions, causes of action, damages,
losses, costs, expenses or legal fees suffered or incurred by the Purchaser,
directly or indirectly, by reason of or arising out of any warranties or
representations on the part of the Vendor herein being untrue or arising out of
work done by the Vendor on or with respect to the Property.

15.2 The Purchaser covenants and agrees with the Vendor (which covenant and
agreement will survive the execution, delivery and termination of this
Agreement) to indemnify and save harmless the Vendor against all liabilities,
claims, demands, actions, causes of action, damages, losses, costs, expenses or
legal fees suffered or incurred by reason of or arising out of any warranties or
representations on the part of the Purchaser herein being untrue or arising out
of the Purchaser and its duly authorized representatives accessing the Property.

--------------------------------------------------------------------------------

 


10

16.     

GOVERNING LAW


16.1     

This Agreement will be construed and in all respects governed by the laws of the
Province of British Columbia.


17.     

NOTICES



17.1     

All notices, payments and other required communications and deliveries to the
parties hereto will be in writing, and will be addressed to the parties as
follows or at such other address as the parties may specify from time to time:

 

  (a) to the Purchaser:         TORON INC.       1000 de La Gauchetiere Street
West – 24th Floor       Montreal, Quebec, H3B 4W5       (the “Purchaser”)    
and:           (b) to the Vendor:       9248-7792 Quebec Inc.       970 Gilles
Lupien, Trois-Rivieres, QC ,G9C 0B9       (“9248-7792 Quebec”)     and:        
  (c) to the Vendor:       GLENN GRIESBACH       Perumahan Taman Permata
Millenium, Jalan Permata Bunda, Sektor 1, Blok       C2/18, Lippo, Banten,
Indonesia , 15811.     (“GG”)  

 

Notices must be delivered, sent by email, telex, telegram, telecopier or mailed
by pre-paid post and addressed to the party to which notice is to be given. If
notice is sent by email, telex, telegram or telecopier or is delivered, it will
be deemed to have been given and received at the time of transmission or
delivery. If notice is mailed, it will be deemed to have been received thirty
business days following the date of the mailing of the notice. If there is an
interruption in normal mail service due to strike, labour unrest or other cause
at or prior to the time a notice is mailed the notice will be sent by email,
telex, telegram or telecopier or will be delivered.

17.2 Either party hereto at any time or from time to time notify the other party
in writing of a change of address and the new address to which a notice will be
given thereafter until further change.

--------------------------------------------------------------------------------

 


11

18.      NET SMELTER ROYALTY

18.1      The Vendors shall jointly retain 2% net smelter returns royalty on the
Property, one half to GG and one half to 9248-7792 Quebec. “Net Smelter Returns
Royalty” will be defined as set out in Schedule C hereto.

18.2      The Vendors grant to the Purchaser the option (the “NSR Call Option”)
to purchase from the Vendors, at any time after the date of this Agreement, all
of the right, title and interest of the Vendors in and to one-half (being 1%
percent) of the Royalty, for a total consideration of $1,000,000 (the “NSR Call
Option Price”). The Purchaser may exercise the NSR Call Option at any time
during the period commencing on the date of this Agreement and ending on the day
which is 20 years after the date of this Agreement, by delivering notice to that
effect to the Vendors. The closing of purchase and sale will occur on the 61st
day following the date of receipt of such notice and, on closing, the Purchaser
will deliver a certified cheque or bank draft in payment of the full NSR Call
Option Price and the Vendors will, at the expense of the Purchaser, do or cause
to be done all such acts, execute and deliver all such instruments, deeds or
agreements and give all such further assurances as may be reasonably necessary
to give effect to the exercise of the NSR Call Option and the transfer to the
Purchaser of all of the right, title and interest of the Vendors in and to
one-half, being one percent (1%), of the Royalty.

18.3        From and after the exercise of the NSR Call Option, the NS Royalty
reserved in this Agreement to the Vendors will be reduced to one percent (1%)
and the Purchaser will pay such reduced NS Royalty to the Owners.

19.     

ASSIGNMENT



19.1      Each party has the right to assign all or any part of its interest in
the Property and this Agreement. It shall be a condition to any such assignment
that the assignee of the interest being transferred agrees in writing to be
bound by the terms of this Agreement, as if it had been an original party
hereto.



20.      ARBITRATION

20.1      If there is any disagreement, dispute or controversy (hereinafter
collectively called a "dispute") between the parties with respect to any matter
arising under this Agreement or the construction hereof, then the dispute shall
be determined by arbitration in accordance with the following procedures:



             (a)      the parties to the dispute shall appoint a single mutually
acceptable arbitrator. If the parties cannot agree upon a single arbitrator,
then the party on one side of the dispute shall name an arbitrator, and give
notice thereof to the party on the other side of the dispute;

             (b)      the party on the other side of the dispute shall within 14
days of the receipt of notice, name an arbitrator; and

             (c)      the two arbitrators so named shall, within seven days of
the naming of the later of them, name a third arbitrator. If the party on either
side of the dispute fails to

--------------------------------------------------------------------------------

 


12

name its arbitrator within the allotted time, then the arbitrator named may make
a determination of the dispute. Except as expressly provided in this paragraph,
the arbitration shall be in accordance with the Commercial Arbitration Act
(British Columbia) and conducted in Vancouver BC. The decision shall be made
within 30 days following the naming of the latest of them, shall be based
exclusively on the advancement of exploration, development and production work
on the Property and not on the financial circumstances of the parties, and shall
be conclusive and binding upon the parties. The costs of arbitration shall be
borne equally by the parties to the dispute unless otherwise determined by the
arbitrator(s) in the award.

21.      ENTIRE AGREEMENT

21.1      This Agreement constitutes the entire agreement between the Vendor and
the Purchaser and will supersede and replace any other agreement or arrangement,
whether oral or in writing, previously existing between the parties with respect
to the subject matter of this Agreement.



22.      CONSENT OR WAIVER

22.1      No consent or waiver, express or implied, by either party hereto in
respect of any



breach or default by the other party in the performance by such other party of
its obligations under this Agreement will be deemed or construed to be consent
to or waiver or any other breach or default.



23.      FURTHER ASSURANCES

23.1      The parties will promptly execute, or cause to be executed, all bills
of sale, transfers, documents, conveyances and other instruments of further
assurance which may be reasonably necessary or advisable to carry out fully the
intent and purpose of this Agreement or to record wherever appropriate the
respective interests from time to time of the parties hereto in and to the
Property.



24.      SEVERABILITY

24.1      If any provision of this Agreement is or will become illegal,
unenforceable or invalid for any reason whatsoever, such illegal, unenforceable
or invalid provisions will be severable from the remainder of this Agreement and
will not affect the legality, enforceability or validity of the remaining
provisions of this Agreement.



25.      ENUREMENT

25.1      This Agreement will enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.



26.      AMENDMENTS

26.1      This Agreement may only be amended in writing with the mutual consent
of all parties.

--------------------------------------------------------------------------------

 


13

27.      COUNTERPARTS

27.1      This Agreement may be executed in any number of counterparts and by
facsimile transmission with the same effect as if all parties hereto had signed
the same document. All counterparts will be construed together and constitute
one and the same agreement.



IN WITNESS WHEREOF the parties hereto have executed this Agreement the 25th day
of January, 2012.

TORON INC. 9248-7792 QUEBEC INC.

Per: /s/ MICHAEL WHITEHEAD Per: /s/ STÉPHANE LEBLANC   Authorized Signatory

Authorized Signatory

 

GLENN GRIESBACH

 

  Per: /s/ GLENN GRIESBACH     Glenn Griesbach  

 

--------------------------------------------------------------------------------

 


14

Schedule A

List of 140 Quebec mineral claims that constitute the Property

2321050 2321078 2320788 2277001 2320476 2321051 2321079 2321087 2317149 2320477
2321052 2321080 2321088 2320122 2320478 2321053 2320769 2320789 2320123 2317155
2321054 2320770 2320790 2320124 2320479 2321055 2321081 2320791 2320125 2320480
2321056 2321082 2320792 2320460 2320481 2321057 2321083 2320793 2320461 2320482
2321063 2321084 2320794 2320462 2320483 2321062 2320771 2320795 2320463 2320484
2321061 2320772 2320796 2320464 2320485 2321060 2320773 2320797 2320465 2320486
2321059 2320774 2320798 2320466 2320487 2321058 2320775 2320502 2277003 2320488
2321064 2320776 2320503 2317150 2320489 2321065 2320777 2320799 2317151 2322727
2321066 2320778 2320800 2317152 2322728 2321067 2321085 2320801 2317153 2322729
2321068 2321086 2320802 2320467 2322730 2321069 2320779 2320803 2320468 2322731
2321070 2320780 2320804 2320469 2322732 2321071 2320781 2320805 2320470 2320809
2321072 2320782 2320806 2320471 2320810 2321073 2320783 2320807 2320472 2322733
2321074 2320784 2320808 2317154 2320811 2321075 2320785 2320504 2320473 2320812
2321076 2320786 2320505 2320474 2320813 2321077 2320787 2320506 2320475 2320814

 

--------------------------------------------------------------------------------

 


15

Schedule B

Sketch map showing the locations of the

140 Quebec mineral claims listed in Schedule A

(on SNRC map sheets 32C06 and 32C03)

[exhibit101x15x1.jpg]


--------------------------------------------------------------------------------

 


16

Schedule C

NET SMELTER RETURNS ROYALTY

1.      OBLIGATION

(a)      If any Party or becomes entitled to a royalty pursuant to paragraph
18.1 of the Purchase Agreement (a “Vendor”), the Purchaser shall calculate, as
at the end of each quarter within each fiscal year used by the Purchaser
(“Fiscal Year”) subsequent to the date Commercial Production begins.



(b)      The Purchaser shall within 45 days of the end of each quarter of each
Fiscal Year, as and   when any Net Smelter Returns are available for
distribution, pay or cause to be paid to   each Vendor the Net Smelter Returns
to which that Vendor is entitled.

(c)      The Purchaser agrees that on the request of any Vendor it will execute
and deliver such   documents as may be necessary to permit that Vendor to record
its interest against the
Property.   2.      NET SMELTER RETURNS

(a)      “Commencement of Commercial Production” means (a) if a mill is located
on the   Property, the last calendar day of a period of 40 consecutive calendar
days in which, for
not less than 30 calendar days, the mill processed ore from the Property at 60%
of its
rated concentrating capacity, or (b) if a mill is not located on the Property,
the last day of
a period of 30 consecutive calendar days during which ore has been shipped from
the
Property on a reasonably regular basis for the purpose of earning revenues, but
any
period of time during which ore or concentrate is shipped from the Property for
testing
purposes, a bulk sample or during which milling operations are undertaken as
initial tune-
up, will not be taken into account in determining the date of Commencement of
Commercial Production;
                (b)      "Net Smelter Returns" means after Commencement of
Commercial Production, the net
amount of money to be paid to a Vendor for its own account from the sale of
minerals or
concentrates extracted and derived from the ore mined from the Property
(“Mineral
Production”) to a mill, smelter or other ore buyer after deduction of all
Permissible
Deductions.
        (c)      “Permissible Deductions” means the aggregate (to the extend not
previously deducted or
accrued) that is paid or accrued in each monthly period relating to the Mineral
Production
as follows:       (i)      weighing, sampling, assaying and representation
costs, and metal losses;   (ii)      processor, refinery or smelter charges;

 

--------------------------------------------------------------------------------

 


17

(iii)      ore treatment charges, penalties , and any and all charges made by
the purchaser of the Mineral Production; (iv)      any and all shipping,
handling, brokerage, forwarding and insurance costs which may be incurred in
connection with the transportation of the Mineral Production; (v)      all
umpire charges which the purchaser may be required to pay; and (vi)     
government imposed production, royalties and ad valorem taxes (excluding taxes
on income).

Where a cost or expense otherwise constituting a Permissible Deduction is
incurred in a transaction with a party not dealing at arm’s length (as that term
is defined in the Income Tax Act (Canada), such costs or expenses may be
deducted, but only as to the lesser of the actual cost incurred or the fair
market value thereof considering the time of such transaction and under all the
circumstances thereof.

3.      payments and audited statements

(a)      Payment of Net Smelter Returns by the Purchaser to the Vendor shall be
made quarterly
within 45 days after the end of each quarter of each Fiscal Year, and shall be
accompanied with unaudited financial statements pertaining to the operations
carried out
on the Property.
      (b)      Within 120 days after the end of the Fiscal Year, the records
relating to the calculation of
the Net Smelter Returns royalty shall be audited by the Purchaser’s external
independent
auditor and any resulting adjustments in the payment of Net Smelter Returns
payable to
the Vendor shall be made as follows:
        (i)      if amounts are owed to the Vendor, the payment will be made
forthwith together with interest at the Prime Rate of the Royal Bank of Canada
plus 2%, and   (ii)      if the Vendor has been over paid, such overpayment will
be deducted from subsequent Net Smelter Returns royalty payments to the Vendor.

(c)      The information contained in the audited statements referred to in (b)
above, will include
detailed information relating to:
    (i)      the quantity of Mineral Production and sale of Mineral Production
for that Fiscal Year;   (ii)      the Permissible Deductions, including
Permissible Deductions carried over from previous years if in excess of the
gross sales price(s) obtained for the Mineral Production in such previous years;
  (iii)      gross sales price(s) obtained for the Mineral Production; and  
(iv)      the calculation of the royalty payable to the Vendor.

 
 

--------------------------------------------------------------------------------

 


18

(d)      Each annual audited statements shall be final and not subject to
adjustment unless the Vendor delivers to the Participant written exceptions in
reasonable detail within 90 days after the Vendor receives such statements. The
Vendor, or its representative duly authorized in writing, at its expense, shall
have the right to audit the books and records of the Purchaser related to Net
Smelter Returns to determine the accuracy of the audited statements, but shall
not have access to any other books and records of the Participant.
The audit shall be conducted by a chartered or certified public accountant. The
Vendor’s auditor shall have the right to conditional access to the Participants’
books and records on execution of a written agreement by the auditor that all
information will be held in confidence and used solely for purposes of audit and
resolution of any disputes related to the report. A copy of the Vendor’s report
shall be delivered to the Participant upon completion, and any discrepancy
between the amount actually paid by the Participant and the amount which should
have been paid according to the Vendor's report shall be paid forthwith, one
party to the other. In the event that the said discrepancy is to the detriment
of the Vendor and exceeds 5% of the amount actually paid by the Purchaser, then
the Purchaser shall pay the entire cost of the audit.

  (e)      Any dispute arising out of or related to any report, payment,
calculation or audit shall be resolved solely by arbitration under the
Commercial Arbitration Act (British Columbia) with a single arbitrator.

 
 

--------------------------------------------------------------------------------

 